Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 05/22/2020.  
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites establishing, member sharing accounts for respective members of a virtual share exchange (VSE) for sharing payment of member healthcare bills across the member sharing accounts, the members having different attributes associated therewith, for a member healthcare bill associated with a given member, calculating respective attribute scores at the server for the other members of the VSE based upon similarities between the attributes of the other members and the attributes of the given member; ranking, the member sharing accounts for payment sharing of the member healthcare bill based upon the calculated attribute scores; and transferring funds between the member sharing accounts for payment sharing of the member healthcare bill based upon the ranking of the member sharing accounts.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 11 and 16 recite similar limitations.  
Dependent claims 2-10, 12-15 and 17-20 include additional limitations.  Claim 2 further defines at least one attribute comprises a mandatory attribute and excluding from the ranking members with different mandatory attributes.  Claim 3 further defines aggregating the attribute scores and ranking member sharing accounts for payment sharing based on profile scores .  Claims 4, 12 and 17 further defines wherein one of the attributes comprises zip code, and calculating zip code attribute scores.  Claim 5 further defines calculating state grouping, region and area attribute scores .  Claims 6, 13 and 18 further define wherein one of the attributes comprises medication conditions, and calculating medical condition attribute scores . Claim 7 further defines determining the medical conditions of the members from the Current Procedural Terminology (CPT codes).  Claims 8, 14 and 19 further define wherein one of the attributes comprises family compositions of the members, and calculating family composition attribute scores .  Claim 9 further defines calculating respective number of participants, gender and age attribute scores.  Claims 10, 15 and 20 further define wherein one of the attributes comprises social media interests, and calculating social media interest attribute scores, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11 and 16.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The computing device, memory, processor, server, non-transitory  computer-readable medium, acquiring/receiving data, accessing/storing data, analyzing/comparing/ranking/calculating data/information, communicating/transmitting data, and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2010/0205096 A1 to Meggs in view of U.S. Patent Application Publication US 2018/0174153 A1 to Atagun et al. 
Claim 1:  
Meggs discloses the following limitations as shown below:
a memory and a processor configured to cooperate with the memory to (see at least Paragraphs 14-16, a method for sharing resources among a group of individuals in a processor based system in order to create a stronger risk pool; Claim 12, computer readable memory)
establish member sharing accounts for respective members of a virtual share exchange (VSE) for sharing payment of member healthcare bills across the member sharing accounts, the members having different attributes associated therewith (see at least Paragraph 38, the present invention is virtual share exchange that integrates content, interactive services, business logic and transactional processing required for managing a mutual sharing association; Paragraph 42, at least one (1) “share account” that will be used for debiting shares; Paragraph 82,  the preferred embodiment, in the present application, has been described predominantly in terms of health care coverage. However, the invention is applicable to other forms of resource pooling such as but not limited to investments, life insurance, automobile insurance, home insurance and other similar resource pooling activities), 
for a member healthcare bill associated with a given member, calculate respective attribute scores for the other members of the VSE based upon similarities between the attributes of the other members and the attributes of the given member (see at least Paragraphs 58-60, The fifth section 30 represents the aggregate totals of needs and members in the exchange. In this section, the average share has been calculated by dividing the eligible needs by the weighted "share rating" of the exchange and the total number of members who participate in the exchange. The use and purpose of share ratings is discussed in detail later in this document. However, aggregating the total needs posted and then calculating an average or equal share to be submitted by all members, effectively complies with the Department of Insurance restriction of not building reserves. Calculated "equal shares" effectively brings the exchange to a zero balance once all shares are collected. The sixth section 32 provides the transactional function for submitting a share to meet a specific need. In FIG. 2, the sixth section 32 is illustrating a need from the Beck household 28 in more detail. For example, the household is listed along with share rating 34, the need posted 36, the co-pay 38 and the Share collected 40), 
rank the member sharing accounts for payment sharing of the member healthcare bill based upon the calculated attribute scores (see at least Paragraph 69, A share rating is a calculated metric that measures a member's persistency and level of participation in the sharing of member needs. While share ratings formulas and calculations can be unique to each and every mutual sharing association; Paragraph 72, A weighted Share Rating that calculates the aggregate participation of all exchange members can be used to display the strength and commitment of the association; Paragraph 73), and 
Meggs does not specifically disclose the following limitations, but Atagun as shown does:
electronically transfer funds between the member sharing accounts for payment sharing of the member healthcare bill based upon the ranking of the member sharing accounts (see at least Paragraphs 42-45, Once a user has joined a shared pool, for example, managed by a payment service provider, the shared pool user or member may have an option to set up a Funding Model. A Funding Model may include, for example, a Pull Model, which may involve opting in to allow other members of the shared pool to pull funds from his or her funding sources into the shared pool. Regarding the Pull Model, each member may set up rules for having funds pulled from a particular funding source when a transaction is initiated or processed (“pull mechanism”)).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Meggs with Atagun with the motivation to “ … may increase user engagement and collaboration, availability of funds, convenience, reporting, sharing common expenses, spending from a common source, increasing the ability for a group of users to use features of a funding source” (Atagun, see at least Paragraph 15).
Claims 11 and 16 recite substantially similar method and non-transitory computer-readable medium limitations to those of apparatus claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  Meggs further discloses the following limitations:
wherein at least one of the attributes comprises a mandatory attribute (see at least Paragraphs 5, enables similar individuals to join or become part of a group or association that shares burdens in a defined way), and 
wherein the processor is configured to exclude from the ranking member sharing accounts of members with the mandatory attribute different than the mandatory attribute of the given member (see are least Paragraph 5, such that the impact is lessened as opposed to an individual undertaking the burden themselves or in groups that do not include similar people with similar characteristics).
Claim 3:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  Meggs further discloses the following limitations:
wherein the processor is further configured to aggregate the attribute scores into respective profile scores for each member (see at least Paragraph 69, A share rating is a calculated metric that measures a member's persistency and level of participation in the sharing of member needs. While share ratings formulas and calculations can be unique to each and every mutual sharing association), and 
rank the member sharing accounts for payment sharing based upon the profile scores (see at least Paragraph 69, A share rating is a calculated metric that measures a member's persistency and level of participation in the sharing of member needs. While share ratings formulas and calculations can be unique to each and every mutual sharing association; Paragraph 72, A weighted Share Rating that calculates the aggregate participation of all exchange members can be used to display the strength and commitment of the association; Paragraph 73).
Claim 4:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein one of the attributes comprises zip codes associated with the members, and 
wherein the processor is configured to calculate zip code attribute scores for the other members based upon matching of at least a portion of their zip codes with a zip code of the given member.
Claims 12 and 17 recite substantially similar method and non-transitory computer-readable medium limitations to those of apparatus claim 4 and, as such, are rejected for similar reasons as given above.
Claim 5:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein the processor is further configured to calculate respective state grouping, region, and area attribute scores for the other members from their zip codes based upon matches with a state grouping, region, and area associated with the zip code of the given member.
Claim 6:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein one of the attributes comprises medical conditions, and 
wherein the processor is configured to calculate respective medical condition attribute scores based upon matching medical conditions of the other members with a medical condition of the given member.
Claims 13 and 18 recite substantially similar method and non-transitory computer-readable medium limitations to those of apparatus claim 6 and, as such, are rejected for similar reasons as given above.
Claim 7:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein the processor is configured to determine the medical conditions of the members from Current Procedural Terminology (CPT) codes within at least one of a member medical history profile, and within the member medical bills submitted to the virtual share exchange.
Claim 8:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein one of the attributes comprises family compositions of the members, and 
wherein the processor is configured to calculate family composition attribute scores based upon matching of family compositions of the other members with a family composition of the given member.
Claims 14 and 19 recite substantially similar method and non-transitory computer-readable medium limitations to those of apparatus claim 8 and, as such, are rejected for similar reasons as given above.
Claim 9:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein the processor is further configured to calculate respective number of participants, gender, and age attribute scores for the other members based upon matches with a number of participants, genders, and ages associated with the family of the given member.
Claim 10:  
The combination of Meggs/Atagun discloses the limitations as shown in the rejections above.  
wherein one of the attributes comprises social media interests, and 
wherein the processor is configured to calculate social media interest attribute scores based upon matching of social media interests of the other members with social media interests of the given member for member social media accounts linked to the member sharing accounts.
Claims 15 and 20 recite substantially similar method and non-transitory computer-readable medium limitations to those of apparatus claim 10 and, as such, are rejected for similar reasons as given above.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686